Lacombe, Circuit Judge.
When the subpoena to appear and answer was served, the bill of complaint failed to show jurisdiction of the defendant corporation, the Association Horlogere Suisse, and the marshal’s return shows service only upon Louis E. Bornard, who is separately named as a defendant, and none upon the corporation, as was to be expected, in view of the fact that, at that time, complainants were expecting to bring it in .by service by publication under section 8 of the act of 1875. Upon the record as it then was, (the bill and marshal’s return,) the corporation was entitled to remain quiescent. The subsequent amendment of the complaint, alleging that the defendant corporation was engaged in business here, did not change the situation. Whether the defendant was served or not is not to be determined by the state of the case as it was when the marshal’s return was made. The decree pro confesso against the Association Horlogere Suisse is therefore vacated.